 1   McGREGOR W. SCOTT
     United States Attorney
 2   DAVID L. GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 1:17-CR-00207-LJO-SKO

12                                       Plaintiff,      FINAL ORDER OF FORFEITURE

13                                v.

14   STEFAN RAMIREZ,

15                                       Defendant.

16

17             WHEREAS, on August 10, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Stefan Ramirez in the

19   following property:

20                      a. Toshiba 120GB Hard Drive, model number MK 1234GSX, serial number

21                           964Y1446S;

22                      b. Seagate FreeAgent Goflex 1TB External Hard Drive, serial number

23                           W2L03GPN; and

24                      c. Seagate Expansion+ 1TB External Hard Drive, model number SRD0NF1,

25                           serial number NA8A28VQ.

26             AND WHEREAS, beginning on August 14, 2018, for at least thirty (30) consecutive

27   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

28   official internet government forfeiture site www.forfeiture.gov. Said published notice advised
      FINAL ORDER OF FORFEITURE                          1
 1   all third parties of their right to petition the Court within sixty (60) days from the first day of

 2   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 3   the forfeited property;

 4            AND WHEREAS, the United States sent direct written notice by certified mail to the

 5   following individuals known to have an alleged interest in the above-described property:

 6   Danielle Atkinson.

 7            AND WHEREAS, the Court has been advised that Danielle Atkinson has not filed a

 8   claim to the subject property and the time for her to file a claim has expired.

 9            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

10   subject property and the time for any person or entity to file a claim has expired.

11            Accordingly, it is hereby ORDERED and ADJUDGED:

12            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

13   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

14   to be disposed of according to law, including all right, title, and interest of Stefan Ramirez.

15            2.       All right, title, and interest in the above-listed property shall vest solely in the

16   name of the United States of America.

17            3.       The U.S. Marshals Service shall maintain custody of and control over the

18   subject property until it is disposed of according to law.

19
     IT IS SO ORDERED.
20
21       Dated:       November 1, 2018                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
